Appeal Dismissed and Memorandum Opinion filed December 17, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00359-CV

                    BRANDY HEARN DEFALCO, Appellant

                                          V.
                   ANTHONY JOSEPH DEFALCO, Appellee

                     On Appeal from the 53rd District Court
                             Travis County, Texas
                    Trial Court Cause No. D-1-FM-18-004752

                          MEMORANDUM OPINION

      This is an appeal from a final judgment signed February 21, 2020. Appellant’s
brief was due September 30, 2020. No brief or motion to extend time to file the brief
was filed.

      On October 27, 2020, the court ordered appellant to file a brief by November
16, 2020. We cautioned that if appellant failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion to extend time to file the brief has been filed.
      Therefore, the appeal is dismissed.

                                 PER CURIAM

Panel consists of Justices Christopher, Wise, and Hassan.




                                            2